Citation Nr: 1113760	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee disability.  

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to February 1948 and November 1950 to June 1970.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence linking a left knee disability to service or service connected right knee disability.  

2.  There is no competent evidence linking tinnitus to service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in March 2008 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and VA clinical reports have been obtained, and the Veteran was afforded VA examinations in September 2009 that included medical opinions as to whether tinnitus was incurred in service and whether a left knee disability is etiologically related to a condition attributable to service.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The service treatment reports, to include the reports from February 1948 and January 1970 separation examinations, do not reflect evidence of a left knee disability or tinnitus.  An October 1955 x-ray of both the right and left knee was negative.  

The post service evidence includes reports from a September 2009 VA examination of the knees, at which time the Veteran reported having no pain in his left knee with no weakness, stiffness, swelling, or giving way.  The physical examination showed motion in the left knee from full extension to 120 degrees of flexion without pain.  The examiner found that the Veteran's right knee condition shown at that time was related to service, and service connection was granted thereafter for right knee degenerative disease status post total knee replacement.  The examiner also found that the Veteran's left knee disability was not related to his "service conditions."  

With respect to tinnitus, VA outpatient treatment reports reflect that the Veteran first sought treatment in a VA audiological clinic in February 2008, with tinnitus reported from that time.  At the September 2009 VA audiological examination, the Veteran reported that he first had problems with tinnitus about eight to ten years ago.  The examiner found it less likely as not that the Veteran's tinnitus was the result of service, noting that the Veteran's first complaints of tinnitus were approximately 30 years after separation from service.   See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Review of the remaining evidence reveals no medical findings or opinions linking tinnitus to service or a left knee disability to service or service connected right knee disability.  As for the Veteran's assertions that he has tinnitus as a result of service and a left knee disability as a result of service or service connected right knee disability, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Even aside from the issue of competency, the facts of this case, namely, the silent service treatment reports and lack of any evidence linking tinnitus to service or a left knee disability to service or service connected right knee disability, render any current assertions regarding any history of a left knee disability or tinnitus less than credible, and are accorded no weight.  The Board is thus left with the most probative evidence being the lack of any competent medical opinion or finding linking tinnitus to service; or linking a left knee disability to service or service connected right knee disability.  Hickson, supra.  As such, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claims for service connection for a left knee disability and tinnitus.  Thus, the doctrine of reasonable doubt is not for application and the appeal is denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee disability, is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


